PER CURIAM.
The trial judge erred when she required appellant to make all future mortgage payments on the marital home, yet allowed appellee to retain her full one-half interest *1009in the home without providing appellant a credit against appellee’s half of the proceeds if the jointly owned property is sold. Smith v. Smith, 390 So.2d 1223 (Fla. 1st DCA 1980); Rabino v. Rubino, 372 So.2d 539 (Fla. 1st DCA 1979).
The judgment appealed as amended by this opinion, is otherwise affirmed.
ROBERT SMITH and THOMPSON, JJ., and WOODIE A. LILES, (Ret.) Associate Judge, concur.